DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, “a capacitor” should be changed to --the capacitor-- in line 3; there is lack of antecedent basis in the claim for “the increase of the numbers” in the last line; and it is not clear if the “predefined limit” recited in the last line is referring to the predetermined limit recited in line 6.
In claim 10, there is lack of relationship between the claimed limitation with the steps recited in base claim 1, i.e., it is not clear how the steps of base claim 1 detect condensed water droplets smaller than an optical limit of detection.
Claims 2-9 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, there is lack of relationship between the claimed limitation with the steps recited in base claim 1, i.e., it is not clear how the steps of base claim 1 detect condensed water droplets smaller than an optical limit of detection.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for determining a dew point, the method comprising generating a set of binary digits, each of the binary digits corresponding to one of the capacitor elements and indicating whether the capacitance of the capacitor element is within a predefined range; comparing sets of binary digits generated at different temperatures and determining a number of capacitor elements for which the corresponding binary digits of the sets are different; and repeating the comparison for a sequence of sets generated at decreasing temperatures until the increase of the numbers thus obtained exceeds the predefined limit (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/12/22